Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00468-CV

                            IN THE INTEREST OF U.U., a Child

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI22208
                         Honorable Michael E. Mery, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s default order is
REVERSED and this cause is REMANDED to the trial court for further proceedings consistent
with this opinion. Costs of appeal are taxed against appellee.

       SIGNED March 13, 2019.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice